Citation Nr: 0808574	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's case was remanded for additional development in 
August 2006.  
Subsequent to the Board's remand the veteran's representative 
submitted a statement from the veteran and additional medical 
evidence.  He did not submit a waiver of consideration by the 
agency of original jurisdiction (AOJ).  The medical evidence 
submitted is duplicative of other evidence associated with 
the claims file and is unrelated to the hearing loss claims 
and the veteran's statement is not material to his hearing 
loss claims.  Consequently, the veteran is not prejudiced by 
the Board's adjudication of his claims.  


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss 
attributable to his period of military service.

2.  The veteran has left ear hearing loss that is as likely 
as not related to military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  The veteran has left ear hearing loss that is the result 
of disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has bilateral hearing loss 
related to his military service.  He claims to have been 
exposed to acoustic trauma while serving aboard the U.S.S. 
Douglas H. Fox.  The record does not indicate the veteran was 
involved in combat or was otherwise exposed to acoustic 
trauma during service.  The veteran's service medical records 
(SMRs) show no complaint of hearing loss.  The veteran 
obtained 15/15 bilaterally on a whispered voice test at his 
entrance examination in August 1958.  Audiometric testing was 
not obtained at the August 1958 entrance examination.  
Audiometric testing was accomplished at the August 1962 
separation examination.  Because the audiometric test was 
done prior to October 1967 the puretone thresholds are 
assumed to have been reported in ASA units which requires 
conversion to ISO units.  Audiometric testing, converted from 
ASA to ISO units, revealed puretone thresholds of 20, 25, 15, 
15, 25, 25, 10 and 15 decibels in the right ear, at 250, 500, 
1,000, 2,000, 3,000, 4,000, 6,000, and 8,000 Hertz, 
respectively, and 20, 25, 20, 20, 45, 40, 15, and 5 decibels 
for the left ear, at 250, 500, 1,000, 2,000, 3,000, 4,000, 
6,000, and 8,000 Hertz, respectively.  

The veteran was afforded a VA examination in August 2005.  
The examiner reported that she had reviewed the veteran's 
claims file.  Audiometric testing revealed puretone 
thresholds of 35, 40, 35, 60, and 60 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 40, 35, 40, 60, and 60 decibels for the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 96 percent in 
the right ear and 94 percent in the left ear.  The examiner 
diagnosed the veteran with mild to moderately severe 
sensorineural hearing loss bilaterally.  The examiner 
reported that the veteran had mild hearing loss in his left 
ear at his discharge from service (35 decibels at 3,000 to 
4,000 Hertz) but that it did not meet the criteria for 
disability under VA regulations.  She opined that it was not 
at least as likely that the veteran's current hearing loss 
was related to service because there was no acoustic damage 
according to VA standards at the veteran's discharge from 
service.  

The veteran was afforded a VA examination in December 2006.  
The examiner reported that she had reviewed the veteran's 
claims file.  Audiometric testing revealed puretone 
thresholds of 35, 40, 35, 60, and 60 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 35, 35, 35, 55, and 60 decibels for the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 94 percent in 
the right ear and 94 percent in the left ear.  The examiner 
diagnosed the veteran with mild to moderately severe 
sensorineural hearing loss bilaterally.  In an August 2007 
addendum opinion the examiner remarked that the veteran had a 
normal whisper voice test bilaterally at his enlistment.  She 
said at separation the veteran had normal right ear hearing 
and normal hearing in his left ear except for a 35 decibel 
loss at 3000 to 4000 Hertz.  She opined that it was not at 
least as likely as not that the veteran's hearing loss was 
related to service.  

Associated with the claims file are VA outpatient treatment 
reports and private treatment reports from Barnes Hospital, 
none of which is related to the hearing loss claims.   

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

The August 2005 VA examiner diagnosed the veteran with mild 
to moderately severe sensorineural hearing loss bilaterally.  
The examiner reported that the veteran had a 35 decibel loss 
in his left ear at 3,000 to 4,000 Hertz at his discharge from 
service but that it did not meet the criteria for disability 
under VA regulations.  She opined that it is not at least as 
likely that the veteran's current hearing loss is related to 
service because there was no acoustic damage according to VA 
standards at the veteran's discharge from service.  The 
December 2006 VA examiner diagnosed the veteran with mild to 
moderately severe sensorineural hearing loss bilaterally.  In 
an August 2007 addendum opinion the examiner remarked that 
the veteran had a normal whisper voice test bilaterally at 
his enlistment.  She said at separation the veteran had 
normal right ear hearing and normal left ear hearing except 
for a 35 decibel loss at 3,000 to 4,000 Hertz.  She also 
opined that is not at least as likely that the veteran's 
current hearing loss is related to service

With regard to the veteran right ear, there is no evidence of 
exposure to acoustic trauma while in service.  The veteran 
was not a combatant, and, notwithstanding his contention that 
he was exposed to acoustic trauma while serving aboard the 
U.S.S. Douglas H. Fox, the record does not reveal any 
evidence of acoustic trauma during service.  The Board also 
notes that the veteran's SMRs contain no mention of or 
treatment for any hearing loss complaint.  Moreover, there is 
an absence of any related treatment for hearing loss since 
service.  The first evidence of a documented right ear 
hearing loss came in 2005 at the VA examination, more than 
four decades after the veteran left military service.  
Furthermore, there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  Both 
VA examiners reported that the veteran had normal right ear 
hearing loss at his separation from service and concluded 
that his current hearing loss is not at least as likely 
related to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.

With regard to the veteran's left ear, the Board notes that 
neither VA examiner accounted for the fact that the veteran's 
August 1962 audiological examination was reported in ASA 
units rather than ISO units.  Using the ISO standards there 
are clearly elevated thresholds at 3,000 to 4,000 Hertz in 
the veteran's left ear.  The elevated thresholds at 
separation, taken together with the fact that he currently 
meets the requirements of 38 C.F.R. § 3.385 based on the 
results of both VA audiological examination leads to the 
conclusion that it is as likely as not that the veteran's 
left hear hearing loss began in service.  A grant of service 
connection for the veteran's left ear sensorineural hearing 
loss is warranted.  

The Board notes that the veteran has alleged that he has 
right ear hearing loss which is related to service.  While 
the veteran is capable of providing information regarding his 
current hearing loss, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in July 2005.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had current disabilities and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  A follow-up letter was sent to the 
veteran in August 2006 informing the veteran of the status of 
his claim and again notifying him of the elements to satisfy 
in order to establish service connection.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews of issues on appeal and the text of the relevant 
portions of the VA regulations.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of the August 2006 letter, the veteran 
was told of the criteria used to award disability ratings and 
the criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Because neither issue is before the Board, further action 
with respect to either is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded two VA 
examinations.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to left ear hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


